FILED
                            NOT FOR PUBLICATION                             APR 02 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ZHONGYOU ZHOU,                                   No. 11-71766

              Petitioner,                        Agency No. A099-912-090

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 7, 2012
                            San Francisco, California

Before: TROTT and RAWLINSON, Circuit Judges, and BLOCK, Senior District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Frederic Block, Senior District Judge, United States
District Court for the Eastern District of New York, sitting by designation.
      Petitioner Zhongyou Zhou (Zhou) challenges the decision of the Board of

Immigration Appeals (BIA) denying Zhou’s application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT).




      Substantial evidence supports the BIA’s determination that the persecution

suffered by Zhou was not on account of a protected ground. The record does not

compel a conclusion that Zhou’s persecutors imputed an anti-government political

opinion to him. Rather, the conflict between Zhou and his employer was personal.

On this record, the denial of asylum must stand. See Gu v. Gonzales, 454 F.3d

1014, 1018 (9th Cir. 2006) (articulating standard). Zhou’s “failure to satisfy the

lesser standard of proof required to establish eligibility for asylum necessarily

results in a failure to demonstrate eligibility for withholding of [removal] as well.”

Fisher v. INS, 79 F.3d 955, 961 (9th Cir. 1996) (en banc).




      Neither does the record compel a conclusion that Zhou is entitled to CAT

relief. Although Zhou was beaten during his arrest, the beating did not rise to the

level of torture. See Ridore v. Holder, 696 F.3d 907, 912 (9th Cir. 2012)

(describing torture as “severe physical or mental pain or suffering”); see also 8

C.F.R. § 208.18(a)(2) (“Torture is an extreme form of cruel and inhuman treatment


                                           2
and does not include lesser forms of cruel, inhuman or degrading treatment or

punishment . . .”).

      PETITION DENIED.




                                         3